Citation Nr: 1145842	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-46 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition (claimed as precancerous lesions), including as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathies of the upper extremities, including as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathies of the lower extremities, including as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.

6.  Entitlement to service connection for a heart disorder, including as secondary to diabetes mellitus.

7.  Entitlement to service connection for an eye disorder, including as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1962 to May 1967.  These matters are on appeal from a March 2009 rating decision of the Waco, Texas VA Regional Office, which denied service connection for all of the disabilities at issue.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  The Veteran's representative submitted a waiver of RO consideration for VA treatment records obtained, in addition to a medical opinion, after the hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Regarding the Veteran's service connection claim for a skin condition, the service treatment records (STRs) show that the Veteran was treated in service for warts to the right arm and forehead and a boil and abscess to the left arm.  Post-service treatment records indicate treatment for seborrheic keratosis of the back and actinic keratosis of the hands.  At the June 2011 Travel Board hearing, the Veteran testified that he began to experience boils and warts during service, which is confirmed by the STRs.  He contends that his current skin condition is related to the skin conditions noted in service.  Based on the STRs, the post-service treatment records, and the Veteran's lay statements regarding continuity of a skin condition since service, the low threshold described in McLendon v. Nicholson [20 Vet. App. 79 (2006)] has been met.  Therefore, an examination to ascertain the nature (and likely etiology) of his current skin condition(s) is necessary.  

All of the other claims on appeal (specifically, diabetes mellitus and five conditions claimed as secondary to diabetes) are based on the Veteran's contention of exposure to Agent Orange in service.  However, whether the Veteran had qualifying service in Vietnam (in order to be eligible for presumptive service connection due to herbicide exposure) remains unclear based on the evidence currently of record.  At the June 2011 Travel Board hearing, the Veteran testified that he served aboard the U.S.S. Chanticleer (ASR-7) and the U.S.S. Catfish (a W2 submarine).  He testified that, while serving on the U.S.S. Chanticleer, which was a submarine rescue vessel, he was the "number one swimmer" to go in and pick up pilots who were grounded or shot down; he testified that all of the service members onboard the U.S.S. Chanticleer were divers or swimmers as well.  He testified that he would wrap a rope around himself, dive into the water, swim to shore and grab the pilot, and they would both be pulled back to the boat.  He testified that he believed the 100 feet of water closest to the shore was "grey water"; he also testified that he set foot on the shore 50 to 100 times, going back and forth rescuing pilots.  He testified that he was transferred to the U.S.S. Catfish and became a submariner, where he again swam back and forth to shore to rescue pilots, and where he was also the coxswain due to his training as a quartermaster.  He testified that his crew was mortared as they came toward shore, including one incident when a mortar landed in the middle of the boat and he dove off and swam to shore; he testified that there were also times when he ran the boat too far up on the shore.  He testified that both the U.S.S. Chanticleer and the U.S.S. Catfish were part of the 7th Fleet, though the U.S.S. Catfish was further to the north while the U.S.S. Chanticleer "was steaming back and forth up in there", taking pictures of everyone coming in on the northern end.  He testified that the U.S.S. Chanticleer had sophisticated camera equipment that captured photos of ships that said "made by DuPont" on the side of the ships, with containers of "stuff" clearly visible on the ships; he testified that this was the "stuff" being sent to the North Vietnamese, evidently referring to Agent Orange.  

The Veteran's service personnel records (SPRs) show that he was stationed on the U.S.S. Chanticleer (ASR-7) from September 1963 to July 1964; he was stationed on the U.S.S. Catfish (SS-339) from July 1964 to August 1966; and he was stationed on the U.S.S. Salmon (SS-573) from August 1966 to January 1967.  The SPRs verify that the Veteran completed a course in basic instruction for quartermaster in October 1964.  The SPRs show that, in March 1966, the Veteran was found entitled and eligible to wear the Vietnam Service Medal for service aboard the U.S.S. Catfish from July 19 to August 7, 1965 and from September 18 to October 12, 1965.  

In an October 2006 report of contact, the Veteran reported that his submarine was "wrecked" and he was forced to swim to shore; he stated that he was 15 miles behind the Demilitarized Zone (DMZ).  He stated that he was shot in the forehead by enemy sniper fire, which knocked his helmet off and left a scar. 

The RO submitted an October 2005 PIES request for information regarding the dates of the Veteran's service in Vietnam.  The response indicated that the Veteran served onboard the U.S.S. Catfish which "was in the official waters of the Republic of Vietnam" from July 19 to August 7, 1965 and from September 18 to October 12, 1965.  The RO did not follow up regarding any more specific ship history reports for the U.S.S. Catfish, and it made no requests regarding the ship histories of either the U.S.S. Chanticleer or the U.S.S. Salmon during the Veteran's tours of duty on either vessel.  Clarification of these ship histories during the Veteran's tours of duties aboard each ship is necessary.  The RO should also attempt to verify whether either submarine, the U.S.S. Catfish or the U.S.S. Salmon, during the Veteran' s service, was attacked and damaged in a manner that would require the individuals onboard to swim to shore.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive development to secure the complete reports of the ship histories for each ship aboard which the Veteran was stationed, including duty locations, enemy fire incurred (if any), and whether individuals onboard were ever sent to shore for any reason (specifically the Veteran, if possible): the U.S.S. Chanticleer from September 1963 to July 1964; the U.S.S. Catfish from July 1964 to August 1966; and the U.S.S. Salmon from August 1966 to January 1967.  If such records are not located, the scope of the search for the records must be described for the record.  

2.  The RO should also secure for the record copies of the complete updated (since June 2011) clinical records of any VA treatment the Veteran has received for the disabilities at issue from the Dallas VAMC.

3.  The RO should arrange for a skin examination of the Veteran to determine the nature and likely etiology of his current skin disability/disabilities.  The examiner must review the claims file, examine the Veteran, and provide responses to the following:

(a) Please identify (by clinical diagnosis/diagnoses) the Veteran's current skin disability/disabilities.  (If none is found, please reconcile such finding with the fact that the Veteran receives treatment for current skin complaints/symptoms).  

(b) As to each diagnosed skin disability entity, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to (was incurred in) the Veteran's active duty service, including any relation to the skin conditions noted in service.

The examiner must fully explain the rationale for all opinions, with references to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).  

4.  The RO should then re-adjudicate these claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then, if in order, be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


